Case 1:21-cr-00040-RJJ ECF No. 19, PagelD.64 Filed 03/08/21 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION

UNITED STATES OF AMERICA

 

Plaintiff,

Case No. 1:21-cr-00040-RJJ

Daniel Reynold Dejager
Defendant.

APPEARANCE BOND AND ORDER SETTING CONDITIONS OF RELEASE

Type of Bond

[J This is a personal recognizance bond.
This isan unsecured bond of $25,000 (twenty-five thousand dollars}

CJ This is a secured bond of $

‘_ (a) $ ,in cash deposited with the court.

TJ (b) the agreement of the defendant and each surety to forfeit the following cash or other property (describe the cash
or other property, including claims on it - such as a lien, mortgage, or oan - and attach proof of ownership and value):

 

, secured by:

 

 

 

 

 

if this bond is secured by real property, documents to protect the secured interest may be filed of record.

| ic) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identity the surety):

 

 

 

 

Forfeiture or Release of the Bond

Forfeiture of the Sond, The court may immediately order the amount af the bond surrendered to the United States, including the
security for the bond, If the defendant does not comply with the agreement. At the request of the United States, the court may
order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including interest and
costs.

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the security
will be released when either: (1) the defendant is found not quilty on all charges, or (2) the defendant reports to serve a sentence.

MIWD Appearance Bood and Order Setting Conditions of Release Paga | of 4 (Rev, 07/15}
Case 1:21-cr-00040-RJJ ECF No. 19, PagelD.65 Filed 03/08/21 Page 2 of 4

Declarations

Ownership of the Property. |, the defendant, - and each surety - declare under the penalty of perjury that:

{1) all owners of the property securing this appearance bond ave included on the bond;
(2) the property is net subject te claims, except as described above; and

(3} will not sell the property, allow further claims to be made against it, or do anything to reduce its value while this
appearance bond is in effect.

Acceptance. |, the defendant - and each surety - have read this appearance bond and have either read all the conditions of release
set by the court or had them explained to me. | agree to this Appearance Bond.

I, the defendant - and each surety - declare under penalty of perjury that this information is true, (See 28 U.S.C, § 1746.}

 

 

 

 

 

 

Surety/property owner - printed name Surety/property owner - signature and date
Surety/property owner - printed name Surety/praperty owner - signature and date
Surety/property owner - printed name Surety/property owner - signature and date

| further agree to abide by the additional conditions and provisions of release checked below upon penalty of revocation of my
bond.

Standard Conditions of Release

| agree not to commit any offense under 18 U.S.C. § 1503 {influencing or injuring an officer, juror, or witness); 18 U.S.C. §
1512 {tampering with a witness, victim, or informant), or 18 U.S.C. § 1513 (retaliating against a witness, victim, or
informant), or any other federal, state or local criminal law.

| agree not to use or possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802 unless prescribed by
a licensed medical practitioner. | agree not to use or possess marijuana, including medical marijuana and/or synthetic
marijuana, and shall not frequent marijuana grow stores/care facilities, etc.

| agree to personally appear at all proceedings as required by this court and to obey any further orders and directions of
the court and shall surrender for service of any sentence imposed as directed.

{ agree to advise the Pretrial Services Office or Supervising Officer in writing before making any change of address,
telephone number, or employment.

i agree not to enter into any agreement to act as an informer or agent of law enforcement agency without the permission
of the court.

Additional Conditions of Release
1. lunderstand that supervision by Pretrial Services (is (¥ )isnot required by the court. If required, lagree to

report to the Pretrial Service Office or Supervising Officer as directed.

2. {understand that all the current terms and conditions of supervision remain in effect, and are made a part of this bond.

HO

3. lagree to remainin the Continental United States unless [have the prior consent of the Pretrial
Services Office, Supervising Officer or the court.

&

4, | agree to report as soon as possible to the Pretrial Services Office or Supervising Officer, any contact with law
enforcement personnel including, but not limited to, any arrest, questioning, or traffic stop.

CO

5. | agree to submit to urinalysis or other drug testing, treatment and/or counseling as directed by the Pretrial Services
Office or Supervising Officer and shall pay at least a portion of the cost according to my ability as determined by the Pretrial
Services Office or Supervising Officer. | also will not obstruct, attempt to obstruct, or tamper with the effictency and
accuracy of prohibited substance screening or testing.

MIWG Appearance Bond and Order Setting Conditions of Release Page 2 of 4 (Rev, 07/14)
Case 1:21-cr-00040-RJJ ECF No. 19, PagelD.66 Filed 03/08/21 Page 3 of 4

r] 6. i agree to undergo medical or mental health assessment, treatment and/or counseling as directed by the Pretrial
services Office or Supervising Officer and shail pay at least a portion of the cost according to my ability as determined by
the Pretrial Services Office or Supervising Officer.
7. lagreenotto: —[__] use or possess any alcohol.
F | use alcohol excessively.
[_| have alcoholic beverages in my home.
el ‘[Efenter any establishment whose print ary fUnCction isthe serving of alcohsl (e.g. bars), ~~ =O

Al

8. | agree not to possess a firearm or firearm replica, destructive device, or other weapon and that all such items shall be
removed from my place of residence.

9, | agree to maintain or actively seek employment.

16. [agree to maintain or commence an education program.

OOo

11. | agree not to apply for or enter Into any loan or other credit transaction without the previous written permission of the
Pretrial Services Office or Supervising Officer.

12. | agree to surrender any passport currently in my possessionto _ Pretrial Servicesor Probation —_ and not to obtain
a passport or other international travel document.

NI

13. | agree to have no computers in my home and to have no Internet access.
14, | agree not to:

OO

[] have unsupervised contact with minors or to frequent places where children are generally found.

ia possess or access any materials, including pictures, photographs, books, writings, drawings, videos or video games,
depicting and /or describing child pornography as defined by 18 U.S.C. § 2256(8).

["] possess any sexually stimulating or sexually oriented material deemed inappropriate by the Pretrial Services Office
or Supervising Officer and/or treatment staff.

Fy patronize or be in or around places where sexually explicit materials or stimuli are available {l.e. nude dancing clubs,
pornography shops, etc.)

15. | agree to cooperate in the collection of a DNA sample pursuant to 42 U.S.C. § 14135a.

AIO

16. | agree to avoid all contact, directly or indirectly, with any persons who are or who may become a witness, victim,
informant, or co-defendant, in the subject investigation or prosecution, including but not limited to:

 

Christopher Boden, Leesa Vogt or Jeremy Swink

 

 

 

f ] 17, lagree to reside at

and will abide by all
rules and regulations of the program, Additionally, | am:

 

[_] eligible for work release. [_] not eligible for work release.

[_] 18. lagree to participate in the following location monitoring/restriction program(s) and will abide by all the requirements
of the program and instructions provided and shall pay at least a portion of any cost according to my ability as determined
by the Pretrial Services Office or Supervising Officer:

{_] Curfew: | am restricted to my residence every day

CO from to ,or Jas directed by the Pretrial Services Office or Supervising Officer; or

[_] Home Detention: [ am restricted to my residence at all times except for employment; education; religious services;
medical, substance abuse, or mental health treatment; attorney visits, court appearances; court-ordered obligations;
or other activities approved in advance by the Pretrial Services Office or Supervising Officer; or

Home Incarceration; }am restricted to 24-hour-a-day lock-down at my residence except for medical necessities and
court appearances or other activities specifically approved by the Pretrial Services Office or Supervising Officer,

CL] Location Monitoring.

MIVD Appearance Bond and Order Selting Conditions of Release Page 3 of 4 Rev. 07/15}
. Case 1:21-cr-00040-RJJ ECF No. 19, PagelD.67 Filed 03/08/21 Page 4 of 4

["] 19. lagree to reside with/at

 

[_] 20. lagree to being placed in the custody of

 

|, the third party custodian, agree (a) to use every effort to assure the appearance of the defendant at all
scheduled court proceedings, and (b) to notify the court immediately in the event the defendant violates any
conditions of release or is no longer in my custody.

Signed:

 

Custedian Date
| 21, lagree to the following additional conditions:

 

 

 

 

Advice of Penalties and Sanctions to the Defendant

A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a revocation of release, an
order of detention, and a prosecution for contempt of court and could result ina term of Imprisonment, a fine, or both.

. The commission of a Federal offense while on pretrial release may result in an additional sentence to a term of imprisonment of not more than ten
years, if the offense is a felany; or a term of imprisonment of not more than one year, if the offense Is a misdemeanor. This sentence shall be in addition to any
other sentence.

Federal faw makes it a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to obstruct a criminal Investigation. It is a
crime punishable by up te ten years of imprisonment, and a $250,000 fine or both to tamper with a witness, victim or informant; to retaliate or attempt to retaliate
against a witness, victim or informant; or to intimidate or attempt to intimidate a witness, victim, juror, informant or officer of the court, The penalties for
tampering, retaliation, or Intimidation are significantly more serious If they Involve a killing or atterapted killing.

IF after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence, you may be prosecuted
for failing to appear or surrender and additional punishment may be imposed, If yau are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be fined not more than $250,000
or Imprisoned for not more than ten years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall be fined not more than $250,000 or
imprisoned not more than five years, or both;

(3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or bath;

(4}a misdemeancr, you shall be fined not more than $100,000 or imprisoned not more than one year, or both,

A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any ather offense. tn addition, a failure to
appear may result in the forfeiture of any bond posted.

Declaration of Defendant

1 acknowledge that | am the defendant in this case and that | am aware of and understand the conditions of release. |
promise to obey all conditions of release, to appear as directed, and to surrender for service of any sentence imposed. | agree and
understand that this is a continuing bond {including any proceeding on appeal or raview) which shall continue until such time as
| am exonerated. | am aware of the penalties and sanctions set forth above,

   

= -
Signature of Defendant

)

This bond was sworn to and signed before a Deputy Clerk of Court or Judicial Officer.

Order and Directions to the United States Marshal
The defendant is ORDERED released after processing.

O®&

The United States Marshal is ORDERED to keep the defendant in custedy until notified by the clerk or judge that the
defendant has posted bond and/or complied with all other conditions for release.

Date: March 08, 2021 /sf Phillip J. Green
U.S. Magistrate Judge

 

MVD Appearance Bond and Crder Setting Conditions of Release Page 4 of 4 {hev. 07/15)
